Morton, J.
By the reasonable construction of the contract between the parties, the defendant is entitled to a deed which shall convey a clear title to the land free from all incumbrances except the existing lease. He agreed to purchase the land, and not merely such estate or interest in it as the plaintiffs had. The words “ and owned by the vendors or either of them ” are merely words of description, intended to identify the parcel of land. *410which is not fully described in the contract. The deed tendered by the plaintiffs would convey only such title as they had, which was a title subject to important incumbrances beside the lease. As the defendant’s contract was for a clear title, and not for a warranty deed, he was not bound to accept the deed tendered to him. Mead v. Fox, 6 Cush. 199. Packard v. Usher, 7 Gray, 529. Bill dismissed.